Cohn, J.
(dissenting). An examination of the record leads me to conclude that each of the New York State Labor Relations Board’s findings is supported by substantial evidence. Accordingly, such findings are conclusive upon the court. (Labor Law § 707, subd. 2; Labor Board v. Nevada Copper Co., 316 U. S. 105; Matter of Stork Restaurant, Inc., v. Boland, 282 N. Y. 256, 267; Matter of N. Y. State Labor Relations Board v. Timen, 264 App. Div. 120.)
The order should be reversed, and the Board’s order should be enforced in whole.
Martin, P. J., Townley and Dore, JJ., concur with Callahan, J.; Cohn, J., dissents in opinion.
Order affirmed, with twenty dollars costs and disbursements.